Citation Nr: 0114964	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-20 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1975 to 
March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, wherein the veteran's claim for an increased 
evaluation for a left ankle disability was denied.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for a left ankle disability has been obtained by 
the RO.

2.  The veteran's left ankle disability is manifested by pain 
and fatigue on repeated use and moderate limitation of 
motion.


CONCLUSION OF LAW

The criteria for a higher evaluation for a left ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and the statement of the 
case as to the specific type of evidence needed to 
substantiate his claim and no additional medical records have 
been identified.  Additionally, a transcript of his video-
conference and a report of the findings from his VA 
examination have been associated with the claims file.

Factual Background

Service medical records.  

An October 1978 rating action granted service connection for 
a left knee disability and a non-compensable (0 percent) 
evaluation was assigned.  The award was based on service 
medical records which show that the veteran complained of 
left ankle pain and that X-rays revealed degenerative 
changes.  The noncompensable rating was assigned based on and 
medical records establishing the severity of his disability 
after service.

A November 1979 rating decision increased the evaluation to 
10 percent disabling based on findings of left ankle weakness 
and some limitation of motion.

In December 1999 the veteran filed a claim for an increased 
evaluation for his service-connected left ankle disability.

The veteran underwent a VA examination in May 2000.  The 
report states that the left ankle showed swelling medially on 
the lateral malleolar area with tenderness on palpation.  
Pain was exhibited when he squatted, stood on his toes, and 
put weight on his left ankle.  The left ankle had 
dorsiflexion to 10 degrees without pain and to 15 degrees 
with pain.  Plantar flexion was to 25 degrees without pain 
and to 35 degrees with pain.  Inversion was to 10 degrees 
without pain and to 20 degrees with pain.  Eversion was to 10 
degrees without pain and to 15 degrees with pain.  Repeated 
motion of the left ankle caused fatigue and pain with 
dorsiflexion to 15 degrees and flexion to 35 degrees.  X-rays 
did not reveal any fractures in his left ankle, but showed a 
small osteophyte on the dorsum.

In December 2000 the veteran presented testimony to the 
undersigned Board member during a video-conference.  He 
testified that he has never been issued a brace, cane, 
crutch, cast, or any other type of protective device for his 
ankle.  He takes Aspirin or Motrin for pain as needed.  
Elevation of his ankle and a foot massage lessen the pain.  
He has missed no more than four days of work during a one 
year period due to his left ankle disability.  The transcript 
shows that the claim would stay open for an additional thirty 
days to allow the veteran to submit medical evidence to 
support his claim.  The Board notes that no additional 
evidence was submitted by the veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The veteran's service-connected left ankle disability is 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5271, ankle limitation of motion.  According to this 
Diagnostic Code a 10 percent evaluation is warranted for 
moderate limitation of motion and a 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71a, Plate II.

Upon consideration of all of the evidence, the Board finds 
that the veteran's service-connected left ankle disability 
more nearly approximates the criteria for a 10 percent 
evaluation for moderate limitation of motion.  During the May 
2000 VA examination, findings showed that he has a fair 
amount of painless left ankle motion and that he can 
demonstrate almost full dorsiflexion and plantar flexion with 
pain. Upon repeated motion his left ankle demonstrated 
fatigue and pain; however, repeated use does not result in 
increased limitation of motion.  Therefore, with 
consideration of all pertinent disability factors including 
fatigue and pain on use, the Board must nevertheless conclude 
that the veteran's current complaints of pain, with 
limitation of motion are contemplated in his current 10 
percent evaluation. 

A higher evaluation of 20 percent for marked limitation of 
motion because the findings do not reflect severely 
restricted left ankle movement.  Moreover, he has not been 
issued any type of supportive or protective device for his 
left ankle.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a left ankle 
disability, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to an increased evaluation for a left knee 
disability is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

